DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are a power transmission mechanism in claims 11-13 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: power transmission mechanism in claims in claim 14, and the central rotating body of claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10-12, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van (US 2006/0076464).
As for claims 1 and 2, Van shows a dryer stand, comprising: a base (38); a body having a first end connected to the base and a second end spaced upward from the base (14, 26, 28, fig. 2); and a receptacle (32) located in the second end of the body, the receptacle being mounted to the second end of the body such that the receptacle is tiltable relative to the base (36, fig. 3), the receptacle being configured to receive a dryer therein for discharging drying air (16, fig. 3); wherein the body comprises: an upper body (14), the upper body being adjacent to an upper side of the receptacle at the second end of the body (14, fig. 1); and a side body being disposed between the upper body and the base (28, fig. 3).
As for claims 10-12, Van shows a dryer stand, comprising: a base (38); a body having a first end connected to the base and a second end spaced upward from the base (14, 26, 28, fig. 2), the body defining an axis (fig. 1), and a receptacle located in the second end of the body, the receptacle being mounted to the second end of the body such that the receptacle is rotatable about the axis [0020], the receptacle being configured to receive a dryer therein for discharging drying air (fig. 1); comprising: a rotation motor (30); and a power transmission mechanism coupled to the rotation motor and the receptacle to transmit rotation of the rotation motor to the receptacle ([0021], 
As for claims 18 and 19, Van shows a dryer stand, comprising: a base (38); a body having a first end connected to the base and a second end spaced upward from the base 26, 14, 38), the body defining an axis (fig. 1); and a receptacle located in the second end of the body (32), the receptacle being mounted to the second end of the body such that the receptacle is rotatable about the axis and is tiltable relative to the base, the receptacle being configured to receive a dryer therein for discharging drying air (fig. 3); wherein the body includes: an upper body, the upper body being adjacent to an upper side of the receptacle at the second end of the body (14); and a side body (30)being disposed between the upper body and the base (26, 14), and wherein the receptacle is coupled to the upper body so as to be tiltable relative to the upper body and rotatable with the upper body when the upper body is rotated in a clockwise-counterclockwise direction about the axis of the body ([0021], rotates about shaft 14 at the same time rotating about the axis of the track 12, fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Van as applied to claim 2 above and further in view of Fujitaka (US 2004/0075033).
Van discloses a first tilting pin extending outward from an outer surface of the receptacle, the tilting pin defining an axis of rotation for tilting of the receptacle (34, 36, [0022], hinge joint) and the claimed invention except for a first pin mount coupled to the upper body, the first pin mount having an insertion hole into which the first tilting pin is inserted so that the first tilting pin is rotatably supported; further comprising a second tilting pin extending outward from the outer surface of the receptacle, the second tilting pin being spaced 180 degrees apart from the first tilting pin on the outer surface of the receptacle.  Fujitaka teaches a first pin mount coupled to the upper body (34), the first pin mount having an insertion hole into which the first tilting pin is inserted so that the first tilting pin is rotatably supported (34, 28b, 32a; further comprising a second tilting pin extending outward from the outer surface of the receptacle, the second tilting pin being spaced 180 degrees apart from the first tilting pin on the outer surface of the receptacle (34, fig. 2, pin sticks out either side 180 degrees apart) in order to be adaptable to variety type of hair dryers.  Van would benefit equally from being adaptable to variety type of hair dryers.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Van with a first pin mount coupled to the upper body, the first pin mount having an insertion hole into which the first tilting pin is inserted so that the first tilting pin is rotatably supported; further comprising a second tilting pin extending outward from the outer surface of the receptacle, the second tilting . 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Fujitaka as applied to claim 3 above and further in view of Dannenberg (US 2010/0014844).
Van discloses the claimed invention except for the first tilting pin has at least one protrusion on an outer circumferential surface of the tilting pin, the protrusion being an elastic material, and wherein the first pin mount has a plurality of seating grooves on an inner circumferential surface of the insertion hole, each seating groove configured to receive the at least one protrusion based on the tilting of the receptacle relative to the base; wherein each of the plurality of seating grooves is spaced apart from each other at a certain interval in an area corresponding to a rotation trajectory of the protrusion according to the tilting of the receptacle relative to the base.  Dannenberg teaches the first tilting pin has at least one protrusion on an outer circumferential surface of the tilting pin (35, fig. 4, protrusion detail illustrated in the view via the vertical pin 33), the protrusion being an elastic material [0033], and wherein the first pin mount has a plurality of seating grooves on an inner circumferential surface of the insertion hole, each seating groove configured to receive the at least one protrusion based on the tilting of the receptacle relative to the base (35, fig. 4, protrusion detail illustrated in the view via the vertical pin 33); wherein each of the plurality of seating grooves is spaced apart from each other at a certain interval in an area corresponding to a rotation trajectory of the protrusion according to the tilting of the receptacle relative to the base (35, fig. 4, protrusion detail illustrated in the view via the vertical pin 33) in order to be . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van as applied to claim 11 above and further in view of (Lee US 2010/0101110).
Van discloses the claimed invention except for the rotation motor is a servo motor that adjusts a rotation angle of the receptacle in response to a control signal.  Lee teaches the rotation motor is a servo motor that adjusts a rotation angle of the receptacle in response to a control signal [0050] in order to control the revolving speed and direction.  Van would benefit equally from controlling the revolving speed and direction.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Van with the rotation motor is a servo motor that adjusts a rotation angle of the receptacle in response to a control signal as taught by Lee in order to control the revolving speed and direction. 

Allowable Subject Matter
Claims 7-9, 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 7 and 9 include allowable subject matter because prior art could not be found to disclose the first tilting pin has at least one protrusion on an outer circumferential surface of the tilting pin, the protrusion being an elastic material, and wherein the first pin mount has a plurality of seating grooves on an inner circumferential surface of the insertion hole, each seating groove configured to receive the at least one protrusion based on the tilting of the receptacle relative to the base; and; a tilting guide interposed between the outer surface of the receptacle and the inner surface of the first pin mount, the tilting guide being parallel to an inner surface of the first pin mount and orthogonal to a central axis of the tilting pin with all of the limitations of claims 1-3.
Claims 14-17 include allowable subject matter because prior art could not be found to disclose a connector accommodating at least a portion of the receptacle therein, the connector having a first side coupled to the rotating body and a second side coupled to the receptacle; wherein the connector has an inner surface, and a plurality of ribs formed at the inner surface, and wherein the ribs are radially disposed about the axis of the body; a central rotating body connected to the link block, the central rotating body having an outer surface; an outer rotating body spaced apart from the outer 
Claim 20 includes allowable subject matter because prior art could not be found to disclose the power transmission mechanism accommodates at least a portion of the receptacle therein, the power transmission mechanism having a space corresponding to a trajectory of the tilting of the receptacle with all of the limitations of independent claim 18.  As discussed with claims 14-17 above prior art could not be found to couple a stand to a hair dryer using a cup type of structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762